Title: William Walton Jr. to Daniel Brent, 28 September 1804 (Abstract)
From: Walton, William, Jr.
To: Brent, Daniel


28 September 1804, Baltimore. Acknowledges Brent’s 8 Sept. 1804 letter [not found]. “As I suppose the Secy. of state is yet absent I beg leave to mention to you for his most immediate communication, that I am now nearly ready to sail with my ship Serpent for the city of St. Domingo, & that I should consider it as a most pointed mark of attention to receive his reply. At the same time have the honour of inclosing a letter from Mr. Samuel Sterrett, in the official capacity of Prest. of the Union Ine. compy. & is exactly in unison with the opinions of all the rest as well as the commercial interest here. Should also wish to refer to the inclosed Gazette that contains the Edict of Genl. Ferrand & proves his disposition to do all in his power for the proteccion [sic] of the lawful trade of the U S. it was at my remonstrance that this was formed, & thro’ my channel I believe first came to this country. It is with considerable inconvenience that the Americ⟨a⟩ns do their business in that place, my house will therefore render them many services; & much more so if under the protection of a publ⟨ic⟩ charge. The assurances of the commander in chief will at all times insure saf[e]ty to them ⟨&⟩ myself & facility in their transactions. My eligible Situation in life, & my wish to preserve unsullied the honourable profession of merchant, will always bind me in obedience to those in⟨s⟩tructions I might receive, & make the goo⟨d⟩ of my countrymen my pleasure, & those advantages of an extensive education I have received, will always command to my constituents the most correct & interesting information to be obtained in the W. Indies. I also inclose a deposition [not found] to obtain the provision made by a late act of congress for seamen found abroad without vessels & brought to this country would you therefore have the goodness to do the needful, & at the same time make this communication as soon as possible to the Secy. of State.”
